Bloodworth, J.
1. The first ground of the original motion for a new trial, not having been argued in the brief of counsel for the plaintiff in error, will be treated as abandoned.
2. The remaining grounds of the motion for a new trial are the general grounds “with variations,” and exceptions to an excerpt from the charge, and to the failure of the judge to charge a certain proposition. When the entire charge is considered there is no merit in the attack upon it. The able presiding judge, in his order overruling the motion for a new trial, said: “The above-stated motion coming on regularly to be heard on the original and amended grounds, after argument - I conclude that the evidence sustained the verdict, and that the exceptions to the charge (in view of the very full presentation of the defendant’s contention as to how he came in possession of the watches, as accounting for his possession, and a full and ever-repeated instruction to the effect that if. the watches came into his possession by purchase from a thief, the defendant could not be properly convicted, and as the evidence in his behalf and his own statement presented only that theory as accounting for that *772recent possession) are not well founded." We agree with him. “ Whether an explanation which the accused makes of his possession of property recently stolen is consistent with his innocence is exclusively a question of fact for determination by the jury, and this ■court has no right to interfere with that determination, unless it is wholly unsupported by the evidence, or by any reasonable theory deducible therefrom. Jester v. State, 23 Ga. App. 132 (1) (97 S. E. 563).

Judgment affirmed.


Broyles, C.J., and Luke, J., concur.